Citation Nr: 0836644	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-34 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Guam Office of Veterans 
Affairs



ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The veteran had active service from November 1966 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii, which denied service connection for PTSD.  

During the pendency of this claim, jurisdiction was 
transferred to the RO in Manila, the Republic of the 
Philippines.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2007); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

The veteran has reported experiencing several traumatic 
events during his service in the Vietnam era, which he 
believes are the basis of his PTSD.  

The veteran's personnel records indicate that his military 
occupational specialty (MOS) was as an electrical repairman.  
However, the veteran has asserted that, while serving aboard 
the USS Rogers, he also served as an "after lookout" on the 
top deck of the battle station where a five-inch cannon was 
located.  The veteran reported that, during approximately 
August to November 1967, the USS Rogers was involved in shore 
bombardment missions, including as ground support for the 
U.S. Marines, and whenever the Marines would call for help, 
the ship went on combat readiness and he would go to his post 
as a lookout.  He states he was overwhelmed with fear because 
he felt he was the main target.  He also reported a two-week 
period where they kept firing the five-inch cannon.  See 
stressor statements dated April 2004, June 2007, and 
September 2007.  

He has also reported an incident when the USS Rogers was 
chased by two "PT" boats from North Korea, while en route 
to Hong Kong.  The veteran reports that the USS Rogers was 
about to be torpedoed by the PT boats when the USS America 
sank the PT boats.  The veteran's June 2007 statement 
suggests that this incident may have occurred before the 
capture of the USS Pueblo, which occurred in late January 
1968.  Therefore, the RO will be requested to search for 
possible corroborating information from November 1967 to 
January 1968.  

The veteran has also reported an incident, in approximately 
January to March 1969, when the USS Rogers was hit by a 
tugboat.  He states that the ship was damaged near where his 
bunk bed was located and he was scared because he thought the 
ship was hit by mines, and kept hearing an announcement for 
them to man their battle stations.  

Although the veteran has provided general, possibly 
unverifiable information about his claimed stressors, the 
Board concludes that he has reported at least one verifiable 
stressor.  Review of the record shows the RO prepared a 
worksheet, in August 2007, to send the U.S. Army and Joint 
Services Records Research Center (JSRRC, formerly the U.S. 
Armed Services Center for Unit Records (CURR)) regarding the 
veteran's claimed stressors.  The evidentiary record contains 
a handwritten note which refers to the veteran's claimed 
stressors, but there is no indication that the handwritten 
note is a response to the RO's worksheet, or that JSRRC 
otherwise responded to the RO's request.  

The Board does note the record contains an April 2008 
Memorandum of Formal Finding that the veteran has not 
provided sufficient evidence regarding his stressors in order 
to conduct meaningful research.  However, the Board notes the 
veteran has provided approximate dates, his unit of 
assignment, and a description of each claimed stressor event, 
as previously requested by the RO.  Therefore, a remand is 
necessary to attempt to verify the veteran's claimed 
stressors.  

In reference to the veteran's medical diagnosis of PTSD, the 
Board notes that 38 C.F.R. § 4.125(a) refers to the American 
Psychiatric Associations Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DMS-IV), as the source 
for criteria for the diagnosis of claimed psychiatric 
disorders.  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event 
in which both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.  

In this context, evidence shows the veteran was diagnosed 
with PTSD following a private psychiatric evaluation by Dr. 
F.P.M. in March 2006.  In evaluating the veteran, Dr. F.P.M. 
noted the veteran's report of stressful events during 
service, including the stressors mentioned above; however, 
Dr. F.P.M. did not indicate which stressor(s) are causally 
related to the veteran's currently manifested symptoms.  

Therefore, the Board concludes that, if any of the veteran's 
claimed stressors are verified, a new medical examination 
will be needed in order to adequately assess the veteran's 
current mental health disability.  See 38 C.F.R. § 3.326.  
The veteran is hereby advised of the importance of reporting 
to any scheduled VA examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.	Attempt to verify the occurrence of the 
claimed stressor(s) with the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) or any other sources deemed 
appropriate, including the Marine Corps or 
National Archives and Records Administration 
(NARA) Records.  

a.	Provide copies of pertinent parts of the 
veteran's personnel records, if 
available, including the veteran's unit 
assignment.  

b.	JSRRC, or any other source deemed 
appropriate, should be requested to 
conduct a search of all of the available 
and appropriate sources, and provide any 
pertinent information, including unit 
histories and morning reports for the 
veteran's unit of assignment, which 
might corroborate the claimed 
stressor(s).  

c.	Any information obtained should be 
associated with the claims file.  If the 
search efforts produce negative results, 
the claims file should be appropriately 
documented.

2.	Thereafter, if, and only if, an alleged 
stressor is verified, schedule the veteran 
for an examination by a VA psychiatrist 
knowledgeable in evaluating PTSD, to 
determine whether he has PTSD under the 
criteria in DSM-IV, based upon verified 
stressor(s) only.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that such 
review is accomplished.  A rationale should 
be provided for any opinion offered.  

a.	The RO must specify, for the examiner, 
the stressor determined to be 
established by the record.  The examiner 
should further be instructed that only 
the verified stressor may be considered 
for the purpose of determining whether 
that event was sufficient to have caused 
the current psychiatric symptoms, and 
determining whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by both the in-
service stressor and the current 
symptomatology.  The diagnosis should 
conform to the psychiatric nomenclature 
and diagnostic criteria contained in the 
American Psychiatric Association manual, 
DSM-IV.

b.	The Board is aware that the mere 
presence of in-service stressors does 
not necessarily support a post-service 
diagnosis of PTSD.  Therefore, the 
examiner should be asked to discuss the 
degree to which currently noted 
symptomatology correlates with the 
veteran's claimed stressor(s), and 
whether such symptoms are adequate to 
support a diagnosis of PTSD, as opposed 
to a different psychiatric disorder.

c.	If the veteran is found to have a 
psychiatric disorder other than PTSD, 
the examiner is requested to provide an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or less than 
likely (i.e., a probability of less than 
50 percent) that any currently diagnosed 
psychiatric disorder is causally related 
the veteran's active military service, 
including his service during the Vietnam 
era.

d.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.  

3.	Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

